 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                  ***
 6    LANDMARK REAL PROPERTY                             Case No. 2:19-cv-00297-APG-CWH
      HOLDINGS TRUST, LLC, et al.,
 7                                                         ORDER
                             Plaintiffs,
 8
            v.
 9
      XOCHITI SUSANA LOZANO-DONOHUE,
10
                             Defendant.
11

12
            Presently before the court is plaintiff’s payment of the $400.00 filing fee on May 7, 2019.
13
     (Receipt of Payment (ECF No. 4).) Given that plaintiff paid the filing fee, this case will not be
14
     screened under 28 U.S.C. § 1915 and will proceed on the normal litigation track as governed by
15
     the Federal Rules of Civil Procedure.
16
            DATED: July 29, 2019
17

18                                                        C.W. HOFFMAN, JR.
                                                          UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28
